Title: From George Washington to Brigadier General Duportail and Lieutenant Colonel Alexander Hamilton, 2 November 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle,Hamilton, Alexander


        
          
            Gentlemen
            Head Quarters West point 2d Novemr 1779.
          
          Since mine of yesterday I have received another letter from my confidential correspondent in New York dated the 29th ulto. He informs me that the 57th Regt Rawdons Corps and the Artillery mentioned in his last, were to sail on that day for Hallifax, and with them all the heavy ships of War except the Europa. The Daphne Frigate, with Sir George Collier and Colo. Stewart on board, was to sail for England the same day—He says the pilots reported that it was now difficult to bring a Vessel into the Hook on account of the Hulks sunk there (By this it would seem that some of them still remained upon the Shoals)—He says the transports mentioned in his last, as taking on Water and Ballast,

only carried it down to the Ships at the Hook—The Rainbow of 40 Guns had arrived from Hallifax. He informs me of no other circumstances that materially relate to affairs at New York.
          He says a packet arrived from England on the 23d October. The accounts brought by her seemed to alarm the tories very much. It was reported that the Ardent of 64 Guns had been taken and the English fleet chased into Portsmouth by the combined Fleet, which remained off that place several days. He mentions these matters as current reports, and adds, that a fleet of Victuallers were to sail from Cork the latter end of Septemr and another of Store Ships and Merchantmen from Spithead about the same time. I am with great Regard Gentlemen Your most obt Servt
          
            Go: Washington
          
        
        
          The capture of the Ardent is confirmed by a New York paper of the 28th ulto.
        
      